Atkinson, J.
1. One ground of the motion for a new trial assigns error on an instruction by the court relating to confessions, on the ground that the evidence did not authorize a charge on that subject. A confession is a voluntary statement made by a person charged with the commission of a crime, wherein he acknowledges himself to be guilty of the offense charged. Owens v. State, 120 Ga. 296 (2) (48 S. E. 21). It will not suffice where only certain facts are admitted from which the jury may or may not infer guilt. Covington v. State, 79 Ga. 687 (7 S. E. 153); Fletcher v. State, 90 Ga. 468 (17 S. E. 100). But if the defendant admits the killing and states reasons moving him to commit the homicide, and the reasons given are insufficient to furnish any lawful justification or mitigation, the statements amount to a confession. Jones v. State, 130 Ga. 274 (4) (60 S. E. 840). The testimony as to admissions in this case was sufficient to show a confession. They were made “concerning the death” of the person slain after the defendant was charged with the crime. The}' were in substance that the defendant was one of several principals who actually killed the person by drowning him, and that the reason for the crime was a beating administered by the person to the sister of the accused at some indefinite time in the past, the circumstances and extent of which were not fully disclosed. Nail v. State, 142 Ga. 595 (3) (83 S. E. 226); Thompson v. State, 147 Ga. 745 (2) (95 S. E. 292). In Lucas v. State, 146 Ga. 315 (9) (91 S. E. 72), the writer of this ojnnion dissented from the ojunion of the majority as to the sufficiency of the evidence to show a confession, on the ground that it did not appear that at' the time the accused made the incriminatory statements he knew the victim of the tragedy was dead. That is not the fact in this case. The case also differs from Boston v. State, 94 Ga. 590 (20 S. E. 98, 21 S. E. 603), in which the defendant was present when the homicide was *133committed, but did.not take any part in the commission of the crime.
2. In other grounds of the motion for a new trial complaint was made of the following charge: “One material allegation of the indictment which the State must prove beyond a reasonable doubt is that the crime alleged in the indictment was committed in Coweta County. The law is,” then follows the substance of Penal Code (1910) § 23, the exact language of which follows: “Whenever a stream of water is the boundary of a county, the jurisdiction of the county shall extend to the center of the main channel of such stream; and if an offense is committed on such stream, and the evidence on the trial does not definitely disclose in which county it was committed, the courts of either county may maintain jurisdiction for the trial and punishment of the offender.” Error was assigned upon the charge, on the ground that it relieved the State of the burden of proving the venue. In connection with that assignment of error it was alleged that the above-quoted section is void as violative of article 6, section 16, paragraph 6, of the constitution of this State (Civil Code of 1910, § 6543). This provision of the constitution declares in part that “all criminal cases shall be tried in the county where the crime was committed, except eases in the superior courts where the judge is satisfied that an impartial jury cannot be obtained in such county.” The charge was inapt, but these grounds of the motion for a new trial show no cause for reversal under the facts of the case.
The statutes creating them make the eastern bank' of “Line Creek” the boundary line between the counties of Coweta and Payette. Payette County was created first in point of time, by the act of 1821 (Acts 1821, Extra Session, p. 3). That county was carved out of territory ceded to the United States for the use of Georgia by the Creek Nation of Indians, in a treaty concluded at the Indian Spring on the 8th day of January, 1821, The land so acquired was all of the land of the Creek Nation of Indians “east of” the “east bank” of Flint River. The words of the treaty descriptiye of the land, so far as necessary to be stated, were “all that tract or parcel of land, situate, lying, and being east of the following bounds and limits, viz.: Beginning on the east bank of the Flint River, . . running thence, up the eastern bank of the same, along the water’s edge,-to the head of the principal west*134ern branch; from thence, the nearest and a direct line, to the Chatahoochie River, up the eastern bank of the said river along the water’s edge, to the Shallow Ford, where the present boundary line between the State of Georgia and the Creek Nation touches the said river.” 39 Senate Documents, 195, 58th Congress, 2d Session. The act of 1821, supra, creating the County of Fayette, declared: “That the territory acquired of the Creek Nation of Indians by the United States, for the use of Géorgia, as described in articles of a treaty entered into and concluded between commissioners on the part of the United States, and the chiefs, headmen, and warriors of the Creek Nation of Indians, at the Indian Spring, on the eighth day of January, eighteen hundred and twenty-one, shall form and be divided into five counties, as follows, to wit:” Then follows designation of separate sections of territory to comprise the respective counties of Dooly, Houston, and Monroe, after which follows: “All that part of said territory which lies west of the last-mentioned line and a line commencing at the corner of Monroe County, as above described, and running north to the Chatahoochie, shall form one other county to be called Fayette.” The act and the treatyu considered together defined the boundaries of Fayette County. The west boundary of that county extended along the east bank of the Flint River up to the head of its principal western branch. The descriptive words in the treaty, “beginning on the east bank of Flint River, . . running thence up the eastern bank of the same, along the water’s edge, to the head of the principal western branch,” show the east bank to be the county line as distinguished from the stream as a boundary of the county. 9 C. J. 193, § 78; Jasper County v. Butts County, 142 Ga. 576 (83 S. E. 217). See also Georgia Railway & Power Co. v. Wright, 146 Ga. 29 (90 S. E. 465). After Fayette County was thus created another treaty was entered into between the Creek Nation of Indians and the United States, ceding for the use of Georgia lands which adjoin and lie immediately west of those ceded in the treaty mentioned above. This treaty was entered into on January 24, 1826, and, so far as necessary for a decision of this case, provided: “The Creek Nation of Indians cede to the United States all the land belonging to the said nation in the State of Georgia, and lying on the east side of the middle of the Chatahoochie River.” 39 Senate Documents, 264, *13558th Congress, 2d Session. The territory thus ceded extended as far eastwardly as the east bank of the Mint Eiver up to the head of its principal western branch (the line specified in the other treaty). Coweta County was carved out of the territory ceded by this treaty. The act creating the county provided: “That all that part of the territory lately acquired from the Creek Indians, lying between the Mint and Chattahoochee Eivers, immediately above the old line of Early County, and known as the first section, shall form one county to be called Lee.” ■ Then follows designation of separate sections of territory to comprise the counties of Muscogee and Troup, after which follows: “That all that part of said territory east of the Chattahoochee and known as the fourth or upper section shall form one county to be called Cowetaw.” Ga. Laws 1826, p. 57. This act, considered in connection with the provisions of the treaty to which it referred, gave to the County of Coweta all the territory north of Troup County extending from the middle of the Chattahoochee Eiver eastwardly to the eastern limit of the Indian possessions, which was the east bank “of the principal western branch” of Flint Eiver now called “Line Creek.” The stream was called “Line Creek” in the act creating Campbell County (Acts 1828, p. 56). The boundaries and limits of counties created by statute are to be “ascertained by the several acts laying off the same, and those amendatory thereof.” Civil Code (1910), § 31. Consequently the whole of the bed of the stream “of the principal western branch” of Flint Eiver or “Line Creek” was included in Coweta County. The establishment of Campbell County, by the act approved December 20th, 1828 (Acts 1828, p. 56), and Heard County, by an act'approved December 22, 1830 (Acts 1830, p. 48), so as to include certain of the northern and western territory of Coweta County, has worked a change in the original Coweta lines on the north and west; so also some changes of the line on the south have been made; but its original east line as above indicated has remained intact. There has been no specific act of the legislature changing that original line, and § 32 of the Civil Code, declaring that: “Whenever a stream of water is the boundary of a county, the jurisdiction of the county shall extend to the center of the main channel of such stream,” did not change the line. Jasper County v. Butts County, supra. The act creating the County of Campbell, supra, seems to have regarded Line *136Creek instead of the east bank thereof as the boundary line between the counties of Coweta and Fayette; but even if that was a legislative interpretation of the former acts creating the counties of Coweta and Fayette, it did not change the prior statutes fixing the line between those two counties, certainly not that part of them which was not put in the new County of Campbell. As the whole body of the stream of “Line Creek” on the east side of Coweta County as now existing is in Coweta County, it necessarily follows that offenses committed on that portion of the stream are committed in Coweta County. Whether on one side or the other of the main channel of the stream is immaterial on a question of venue for trial of the offenses. All of the evidence and the defendant’s statement before the jury showed that the crime was committed on the portion of “Line Creek” that extends between the present north and south lines of Coweta County; and therefore a finding that the offense was committed in that county was demanded. Under the laws and constitution of this State, the venue for trial of criminal offenses is in the county where the crime was committed. Civil Code (1910), § 6543; Penal Code (1910), §29. The provisions of § 23 of the Penal Code, relating to venue of offenses committed on a stream that is the boundary between two counties, were inapplicable to the case; but it is obvious that any error in giving that provision of the code in charge to the jury must be harmless. In this view it becomes unnecessary to decide the question as to the constitutionality of the statute last mentioned. It is a rule that “A court will always abstain from passing upon the question of the constitutionality of an act of the legislature, if there be any other ground in the case upon which to rest its decision.” McGill v. Osborne, 131 Ga. 541 (2) (62 S. E. 811), and cit.
3. Another ground of the motion for a new trial complains of the omission of the judge, without request, to charge the law relating to involuntary manslaughter in the commission of an unlawful act. In the ground of the motion for a new trial it was insisted that the evidence introduced by the State authorized a charge on the subject; also that certain excerpts from the report of the statement by the defendant before the jury authorized a charge on the subject. If a charge on the subject had been desired on the basis of the defendant’s statement before the jury *137and the statement would have authorized it, an appropriate written request should have been made. The pertinent portions of all the' evidence bearing on this subject are set out in the statement of facts, and it is sufficient to add that it does not appear that the law of involuntary manslaughter was involved.
4. The ruling announced in the fourth headnote does not require elaboration.

Judgment affirmed.


All the Justices concur.